 

--------------------------------------------------------------------------------

Exhibit 10.1







 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
AMENDMENT NO. 4
 
TO CREDIT AGREEMENT
 
dated as of
May 2, 2008
 
Among
 
ICO, INC.,
BAYSHORE INDUSTRIAL, L.P. and
ICO POLYMERS NORTH AMERICA, INC.,
as Borrowers,
 


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Lead Arranger, Bookrunner,
Administrative Agent and Syndication Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swing Line Lender







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









 
 

--------------------------------------------------------------------------------

 


EXECUTION VERSION


AMENDMENT NO. 4 TO CREDIT AGREEMENT


This Amendment No. 4 to Credit Agreement (this “Amendment”) is made as of May 2,
2008, by and among the following:
          (i)           ICO, INC., a Texas corporation (“ICO”), BAYSHORE
INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO POLYMERS
NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and together with
ICO and Bayshore, the “Borrowers” and individually, each a “Borrower”);
 
          (ii)           KEYBANK NATIONAL ASSOCIATION, a national banking
association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, and the other lending institutions from time to time party hereto
(each a “Lender” and collectively, the “Lenders”);
 
          (iii)           KEYBANK NATIONAL ASSOCIATION, a national banking
association, as an LC Issuer, lead arranger, bookrunner, and administrative
agent (in such capacity as administrative agent, the “Administrative Agent”);
and
 
          (iv)           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as the Swing Line Lender.
 
RECITALS:
 
          A.           The Borrowers, the Administrative Agent and the Lenders
are parties to the Credit Agreement, dated as of October 27, 2006, as amended by
Amendment No. 1 and Waiver to Credit Agreement, dated April 25, 2007, Amendment
No. 2 to Credit Agreement, dated June 25, 2007, and Amendment No. 3 and Waiver
to Credit Agreement, dated October 1, 2007 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
          B.           The Borrowers, the Administrative Agent and the Lenders
desire to further amend the Credit Agreement as more fully set forth herein.
 
          C.           Each capitalized term used herein and not otherwise
defined herein shall have the same meaning set forth in the Credit Agreement.
 
AGREEMENT:
 
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrowers, the Administrative Agent and the Lenders
agree as follows:
 
1.           Amendment to Schedule 1.  Schedule 1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth at Exhibit A hereto.
 
2.           Amendment to Exhibits.  Exhibit A-1 to the Credit Agreement is
hereinafter referred to as Exhibit A-1A and is hereby amended and restated in
its entirety as set forth on Exhibit B and a new Exhibit A-1B is added to the
Credit Agreement in the form set forth at Exhibit C hereto.
 
 

--------------------------------------------------------------------------------


 
3.    New Definitions.  The following definitions shall be added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order:
 
“Adjusted Aggregate Revolving Facility Exposure” means at any time the sum of
(i) the principal amount of all Revolving A Loans Outstanding at such time and
(ii) the aggregate amount of the LC Outstandings at such time.
 
“Amendment No. 4 Effective Date” means May 2, 2008.
 
“Revolving A Borrowing” means the incurrence of Revolving A Loans consisting of
one Type of Revolving A Loan by the Borrowers from all of the Lenders having
Revolving A Commitments in respect thereof on a pro rata basis on a given date
(or resulting from Conversions or Continuations on a given date), having in the
case of any Eurodollar Loans the same Interest Period.
 
“Revolving A Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving A
Commitment,” or in the case of any Lender that becomes a party hereto pursuant
to an Assignment Agreement, the amount set forth in such Assignment Agreement,
as such commitment may be reduced from time to time pursuant to Section 2.12(b)
or (c) or adjusted from time to time as a result of assignments to or from such
Lender pursuant to Section 11.06.
 
“Revolving A Facility” means the credit facility established under Section
2.02(a) pursuant to the Revolving A Commitment of each Lender.
 
“Revolving A Facility Availability Period” means the period from the Closing
Date until the Revolving Facility Termination Date.
 
“Revolving A Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving A Loans made by such Lender and
outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at
such time.
 
“Revolving A Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02(a).
 
“Revolving A Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving A Commitment by the
Total Revolving A Commitment, provided, however, that if the Total Revolving A
Commitment has been terminated, the Revolving A Facility Percentage for each
Lender shall be determined by dividing such Lender’s Revolving A Commitment
immediately prior to such termination by the Total Revolving A Commitment
immediately prior to such termination.  The Revolving A Facility Percentage of
each Lender as of the Closing Date is set forth on Schedule 1 hereto.
 
“Revolving A Note” means a promissory note substantially in the form of Exhibit
A-1A hereto.
 
“Revolving B Borrowing” means the incurrence of Revolving B Loans consisting of
one Type of Revolving B Loan by the Borrowers from all of the Lenders having
Revolving B Commitments in respect thereof on a pro rata basis on a given date
(or resulting from Conversions or Continuations on a given date), having in the
case of any Eurodollar Loans the same Interest Period.
 


 
2 

--------------------------------------------------------------------------------

 


“Revolving B Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving B
Commitment,” or in the case of any Lender that becomes a party hereto pursuant
to an Assignment Agreement, the amount set forth in such Assignment Agreement,
as such commitment may be reduced from time to time pursuant to Section 2.12(b),
(c) or (d) or adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 11.06.
 
“Revolving B Facility” means the credit facility established under Section
2.02(b) pursuant to the Revolving B Commitment of each Lender.
 
“Revolving B Facility Availability Period” means the banking hours of the
Amendment No. 4 Effective Date.
 
“Revolving B Facility Exposure” means, for any Lender at any time the principal
amount of Revolving B Loans made by such Lender and outstanding at such time.
 
“Revolving B Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving B Commitment by the
Total Revolving B Commitment, provided, however, that if the Total Revolving B
Commitment has been terminated, the Revolving B Facility Percentage for each
Lender shall be determined by dividing such Lender’s Revolving B Commitment
immediately prior to such termination by the Total Revolving B Commitment
immediately prior to such termination.  The Revolving B Facility Percentage of
each Lender as of the Amendment No. 4 Effective Date is set forth on Schedule 1
hereto.
 
“Revolving B Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02(b).
 
“Revolving B Note” means a promissory note substantially in the form of Exhibit
A-1B hereto.
 
“Total Revolving A Commitment” means the sum of the Revolving A Commitments of
the Lenders as the same may be decreased pursuant to Section 2.12(b) or (c)
hereof.  As of the Closing Date, the amount of the Total Revolving A Commitment
is $30,000,000.
 
“Total Revolving B Commitment” means the sum of the Revolving B Commitments of
the Lenders as the same may be decreased pursuant to Section 2.12(b), (c) or (d)
hereof.  As of the Amendment No. 4 Effective Date, the amount of the Total
Revolving B Commitments is $5,000,000.
 
“Unused Revolving A Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving A Commitment at such time over (ii) such Lender’s
Revolving A Facility Exposure at such time.
 
“Unused Revolving B Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving B Commitment at such time over (ii) such Lender’s
Revolving B Facility Exposure at such time.
 
“Unused Total Revolving A Commitment” means, at any time, the excess of (i) the
Total Revolving A Commitment at such time over (ii) the Aggregate Revolving A
Facility Exposure at such time.
 


 
3 

--------------------------------------------------------------------------------

 


“Unused Total Revolving B Commitment” means, at any time, the excess of (i) the
Total Revolving B Commitment at such time over (ii) the Aggregate Revolving B
Facility Exposure at such time.
 
4.           Amended and Restated Definitions.  Section 1.01 of the Credit
Agreement is hereby amended to amend and restate the definitions of “Aggregate
Revolving Facility Exposure,” “Applicable Margin,” “Asset Coverage Ratio,”
“Commitment,” “Consolidated Fixed Charges,” “Credit Facility,” “Inventory,”
“Material Foreign Indebtedness,” “Material Indebtedness Agreement,” “Note,”
“Permitted  Foreign Subsidiary Loans and Investments,” “Revolving Borrowing,”
“Revolving Commitments,” Revolving Facility Exposure,” “Revolving Facility
Note,” “Revolving Facility Termination Date,” “Revolving Loan,” “Swing Line
Commitment,” “Total Credit Facility Amount,” “Total Revolving Commitment” and
“Unused Revolving Commitment” in their entirety as follows:
 
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
principal amounts of all Revolving Loans outstanding at such time and (ii) the
aggregate amount of the LC Outstandings at such time.
 
“Applicable Margin” means:
 
(a)           with respect to Term Loans and Revolving A Loans:
 
 
(i)
Initially, until changed hereunder in accordance with the following provisions,
the Applicable Margin shall be (A) 0.0 basis points for Base Rate Loans, and (B)
150.0 basis points for Eurodollar Loans;

 
 
(ii)
Commencing with the fiscal quarter of the Borrowers ended on December 31, 2006,
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Margin in accordance with the following matrix,
based on the Leverage Ratio:

 
Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Loans
     
Less than or equal to 1.50
0.0 basis points
125.0 basis points
to 1.00
   
Greater than 1.50 to 1.00
0.0 basis points
150.0 basis points
but less than or equal to
   
2.50 to 1.00
   
Greater than 2.50 to 1.00
25.0 basis points
200.0 basis points



(b)           With respect to Revolving B Loans:
 
 
(i)
Initially, until changed hereunder in accordance with the following provisions,
the Applicable Margin shall be (A) 50.0 basis points for Base Rate Loans, and
(B) 200.0 basis points for Eurodollar Loans;

 
 
(ii)
Commencing with the fiscal quarter of the Borrowers ended on June 30, 2008, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall

 


 
4 

--------------------------------------------------------------------------------

 


determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:
 
Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Loans
     
Less than or equal to 1.50
25.0 basis points
150.0 basis points
to 1.00
   
Greater than 1.50 to 1.00
50.0 basis points
200.0 basis points
but less than or equal to
   
2.50 to 1.00
   
Greater than 2.50 to 1.00
75.0 basis points
250.0 basis points



 
(c)           Changes in the Applicable Margin based upon changes in the
Leverage Ratio shall become effective on the first day of the month following
each Financial Statement Due Date based upon the Leverage Ratio in effect at the
end of the applicable period covered (in whole or in part) by the financial
statements to be delivered by the applicable Financial Statement Due
Date.  Notwithstanding the foregoing provisions, during any period when (A) the
Borrower Representative has failed to timely deliver the consolidated financial
statements referred to in Section 6.01(a) or (b), accompanied by the certificate
and calculations referred to in Section 6.01(c) or (B) a Default under Section
8.01(a) has occurred and is continuing, the Applicable Margin shall be the
highest rate per annum indicated therefor in the above matrix, regardless of the
Leverage Ratio at such time.  Upon the remedy or cure of any such failure or
Default, the Applicable Margin shall be adjusted as of the date of such remedy
or cure based on the then applicable Leverage Ratio.  Any changes in the
Applicable Margin shall be determined by the Administrative Agent in accordance
with the provisions set forth in this definition and the Administrative Agent
will promptly provide notice of such determinations to the Borrower
Representative and the Lenders.  Any such determination by the Administrative
Agent shall be conclusive and binding absent manifest error.
 
“Asset Coverage Ratio” means at any time the ratio of (i) the sum of (A)
Domestic Cash, (B) Domestic Accounts Receivable and (C) Domestic Inventory to
(ii) the Adjusted Aggregate Revolving Facility Exposure.
 
“Commitment” means with respect to each Lender, (i) its Revolving A Commitment,
(ii) its Revolving B Commitment, or (iii) its Term Commitment, if any, or all of
such Commitments.
 
“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense paid (excluding in the case of each of the four fiscal quarter periods
ending March 31, 2007, June 30, 2007 and September 30, 2007, the Adjusted
December Tax Payment), (iii) scheduled principal payments on Consolidated Funded
Indebtedness due in the twelve months preceding the measurement date (other than
optional prepayments of the Revolving Loans), (iv) reductions in the Revolving B
Commitment scheduled or required to be made during the twelve months preceding
the measurement date, (v) Capital Distributions made by ICO in respect of its
Equity Interests, (vi) Consolidated Capital Expenditures that are made for the
purpose of maintaining existing fixed assets and (vii) Rental Expense.
 


 
5 

--------------------------------------------------------------------------------

 


“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers
pursuant to the Revolving A Commitment or Revolving B Commitment of each such
Lender, and shall participate in LC Issuances under the Revolving A Facility
pursuant to the Revolving A Commitment of each such Lender, (ii) each Lender
with a Term Commitment shall make a Term Loan to the Borrowers pursuant to the
Term Commitment of such Lender, (iii) the Swing Line Lender shall make Swing
Loans to the Borrowers under the Swing Line Facility pursuant to the Swing Line
Commitment, and (iv) each  LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.
 
“Inventory” means, as of any date, the net book value of the inventory of the
Borrowers and their Domestic Subsidiaries as reflected on the Borrowers’ most
recent financial statements.
 
“Material Foreign Indebtedness” means any Indebtedness of any Foreign Subsidiary
or Foreign Subsidiaries in excess of, individually or in the aggregate, a
principal amount of $7,500,000.
 
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Domestic Indebtedness or Material Foreign Indebtedness.
 
“Note” means a Revolving A Note, a Revolving B Note, a Term Note or a Swing Line
Note, as applicable.
 
“Permitted Foreign Subsidiary Loans and Investments” means (i) loans and
investments by a Loan Party to or in a Foreign Subsidiary made on or after the
Closing Date in the ordinary course of business, provided that the aggregate
amount of all Guaranty Obligations of the Loan Parties in respect of the
aggregate amount of Indebtedness of all Foreign Subsidiaries shall not be
increased beyond the amount in existence on the Closing Date; and (ii) loans to
a Foreign Subsidiary by any Person other than a Borrower or any other
Subsidiary.
 
“Revolving Borrowing” means any Revolving A Borrowing or Revolving B Borrowing.
 
“Revolving Commitments” means the Revolving A Commitments and the Revolving B
Commitments.
 
“Revolving Facility Exposure” means for any Lender at any time the sum of such
Lender’s Revolving A Facility Exposure and its Revolving B Facility Exposure.
 
“Revolving Facility Note” means a Revolving A Note or a Revolving B Note
 
“Revolving Facility Termination Date” means the earlier of (i) October 27, 2012,
or (ii) the date that the Commitments have been terminated pursuant to Section
8.02.
 
“Revolving Loan” means any Revolving A Loan or Revolving B Loan.
 
“Swing Line Commitment” means $2,500,000.
 
“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment.
 


 
 6

--------------------------------------------------------------------------------

 


“Total Revolving Commitment” means the sum of the Total Revolving A Commitment
and the Total Revolving B Commitment.
 
“Unused Revolving Commitment” means, for any Lender at any time, the sum of (A)
the excess of (i) such Lender’s Revolving A Commitment at such time over (ii)
such Lender’s Revolving A Facility Exposure at such time and (B) the excess of
(i) such Lender’s Revolving B Commitment at such time over (ii) such Lender’s
Revolving B Facility Exposure at such time.
 
5.           Amendment to Section 2.01.  Section 2.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“Section 2.01 Establishment of the Credit Facility.  Subject to and upon the
terms and conditions set forth in this Agreement and the other Loan Documents,
the Administrative Agent, the Lenders, the Swing Line Lender and each LC Issuer
agree to establish the Credit Facility for the benefit of the Borrower;
provided, however, that at no time will (i) the Aggregate Credit Facility
Exposure exceed the Total Credit Facility Amount, or (ii) the Credit Facility
Exposure of any Lender exceed the aggregate amount of such Lender’s Commitment.”
 
6.           Amendment to Section 2.02.  Section 2.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“Section 2.02
 
     (a)           Revolving A Facility.  During the Revolving A Facility
Availability Period, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make a Revolving A Loan or Revolving A Loans to
the Borrowers from time to time pursuant to such Lender’s Revolving A
Commitment, which Revolving A Loans (i) may, except as set forth herein, at the
option of the Borrower Representative, be incurred and maintained as, or
Converted into, Revolving A Loans that are Base Rate Loans or Eurodollar Loans,
provided that all Revolving A Loans made as part of the same Revolving A
Borrowing shall consist of Revolving A Loans of the same Type; (ii) may be
repaid or prepaid and reborrowed in accordance with the provisions hereof; and
(iii) shall not be made if, after giving effect to any such Revolving A Loan,
(A) the Revolving A Facility Exposure of any Lender would exceed such Lender’s
Revolving A Commitment, (B) the Aggregate Revolving A Facility Exposure plus the
principal amount of Swing Loans would exceed the Total Revolving A Commitment,
or (C) the Borrowers would be required to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c).  The Revolving A Loans to be made
by each Lender will be made by such Lender on a pro rata basis based upon such
Lender’s Revolving A Facility Percentage of each Revolving A Borrowing, in each
case in accordance with Section 2.07 hereof.
 
     (b)           Revolving B Facility.  During the Revolving B Facility
Availability Period, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make a Revolving B Loan or Revolving B Loans to
the Borrowers pursuant to such Lender’s Revolving B Commitment, which Revolving
B Loans (i) may, except as set forth herein, at the option of the Borrower
Representative, be incurred and maintained as, or Converted into, Revolving B
Loans that are Base Rate Loans or Eurodollar Loans, provided that all Revolving
B Loans made as part of the same Revolving B Borrowing shall consist of
Revolving B Loans of the same Type; (ii) may be repaid or prepaid in accordance
with the provisions hereof, but once repaid, may not be reborrowed; and (iii)
shall not be made if, after giving effect to any such Revolving B Loan, (A) the
Revolving B Facility Exposure of any Lender would exceed such Lender’s Revolving
B
 


 
7

--------------------------------------------------------------------------------

 


Commitment, or (B) the Borrowers would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.13(c).  The Revolving B
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Revolving B Facility Percentage of each Revolving B
Borrowing, in each case in accordance with Section 2.07 hereof.”
 
7.           Amendment to Section 2.04.  Section 2.04 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“Section 2.04                                Swing Line Facility.
 
    (a)           Swing Loans.  During the Revolving A Facility Availability
Period, the Swing Line Lender agrees, on the terms and conditions set forth in
this Agreement and the Sweep Documentation, to make a Swing Loan or Swing Loans
to the Borrowers from time to time, which Swing Loans:  (i) shall be payable on
the Swing Loan Maturity Date applicable to each such Swing Loan; (ii) shall be
made only in U.S. Dollars; (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
does not exceed the Swing Line Commitment, and (B) the Aggregate Revolving A
Facility Exposure plus the principal amount of Swing Loans would not exceed the
Total Revolving A Commitment; (v) shall not be made if, after giving effect
thereto, the Borrowers would be required to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c) hereof; and (vi) shall not be made
if the proceeds thereof would be used to repay, in whole or in part, any
outstanding Swing Loan.  To the extent the terms of this Agreement and the Sweep
Documentation conflict, the terms of this Agreement shall control.
 
       (b)           Swing Loan Refunding.  The Swing Line Lender may at any
time, in its sole and absolute discretion, direct that the Swing Loans owing to
it be refunded by delivering a notice to such effect to the Administrative
Agent, specifying the aggregate principal amount thereof (a “Notice of Swing
Loan Refunding”).  Promptly upon receipt of a Notice of Swing Loan Refunding,
the Administrative Agent shall give notice of the contents thereof to the
Lenders with Revolving A Commitments and, unless an Event of Default specified
in Section 8.01(h) in respect of the Borrowers have occurred, the Borrower
Representative.  Each such Notice of Swing Loan Refunding shall be deemed to
constitute delivery by the Borrower Representative of a Notice of Borrowing
requesting Revolving A Loans consisting of Base Rate Loans in the amount of the
Swing Loans to which it relates.  Each Lender with a Revolving A Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions specified in Section 4.02 or elsewhere in this
Agreement shall not have been satisfied, but subject to the provisions of
paragraph (d) below) to make a Revolving A Loan to the Borrowers in the amount
of such Lender’s Revolving A Facility Percentage of the aggregate amount of the
Swing Loans to which such Notice of Swing Loan Refunding relates.  Each such
Lender shall make the amount of such Revolving A Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its domestic lending
office), or not later than 2:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Lender after such
time.  The proceeds of such Revolving A Loans shall be made immediately
available to the Swing Line Lender and applied by it to repay the principal
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
 
       (c)           Swing Loan Participation.  If prior to the time a Revolving
A Loan would otherwise have been made as provided above as a consequence of a
Notice of Swing Loan
 


 
8 

--------------------------------------------------------------------------------

 


Refunding, any of the events specified in Section 8.01(h) shall have occurred in
respect of the Borrowers or one or more of the Lenders with Revolving A
Commitments shall determine that it is legally prohibited from making a
Revolving A Loan under such circumstances, each Lender (other than the Swing
Line Lender), or each Lender (other than such Swing Line Lender) so prohibited,
as the case may be, shall, on the date such Revolving A Loan would have been
made by it (the “Purchase Date”), purchase an undivided participating interest
(a “Swing Loan Participation”) in the outstanding Swing Loans to which such
Notice of Swing Loan Refunding relates, in an amount (the “Swing Loan
Participation Amount”) equal to such Lender’s Revolving A Facility Percentage of
such outstanding Swing Loans.  On the Purchase Date, each such Lender or each
such Lender so prohibited, as the case may be, shall pay to the Swing Line
Lender, in immediately available funds, such Lender’s Swing Loan Participation
Amount, and promptly upon receipt thereof the Swing Line Lender shall, if
requested by such other Lender, deliver to such Lender a participation
certificate, dated the date of the Swing Line Lender’s receipt of the funds
from, and evidencing such Lender’s Swing Loan Participation in, such Swing Loans
and its Swing Loan Participation Amount in respect thereof.  If any amount
required to be paid by a Lender to the Swing Line Lender pursuant to the above
provisions in respect of any Swing Loan Participation is not paid on the date
such payment is due, such Lender shall pay to the Swing Line Lender on demand
interest on the amount not so paid at the overnight Federal Funds Effective Rate
from the due date until such amount is paid in full.  Whenever, at any time
after the Swing Line Lender has received from any other Lender such Lender’s
Swing Loan Participation Amount, the Swing Line Lender receives any payment from
or on behalf of the Borrowers on account of the related Swing Loans, the Swing
Line Lender will promptly distribute to such Lender its ratable share of such
amount based on its Revolving A Facility Percentage of such amount on such date
on account of its Swing Loan Participation (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.
 
(d)           Obligations Unconditional.  Each Lender’s obligation to make
Revolving A Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Loan Party, or any other Person,
or any Loan Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, (C) any event or circumstance involving a Material Adverse
Effect, (D) any breach of any Loan Document by any party thereto, or (E) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.”
 
8.           Amendment to Section 2.05.  Section 2.05 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“Section 2.05 Letters of Credit.
 
9

--------------------------------------------------------------------------------


 
(a)    LC Issuances.  During the Revolving A Facility Availability Period, the
Borrower Representative may request an LC Issuer at any time and from time to
time to issue, for the account of any Borrower or any Subsidiary Guarantor, and
subject to and upon the terms and conditions herein set forth, each LC Issuer
agrees to issue from time to time Letters of Credit denominated and payable in
Dollars and in each case in such form as may be approved by such LC Issuer and
the Administrative Agent; provided, however, that notwithstanding the foregoing,
no LC Issuance shall be made if, after giving effect thereto, (i) the LC
Outstandings would exceed the LC Commitment Amount, (ii) the Revolving A
Facility Exposure of any Lender would exceed such Lender’s Revolving A
Commitment, (iii) the Aggregate Revolving A Facility Exposure plus the principal
amount of Swing Loans outstanding would exceed the Total Revolving A Commitment,
or (iv) the Borrowers would be required to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c) hereof.  Subject to Section
2.05(c) below, each Letter of Credit shall have an expiry date (including any
renewal periods) occurring not later than the earlier of (y) one year from the
date of issuance thereof, or (z) 30 Business Days prior to the Revolving
Facility Termination Date.
 
(b)           LC Requests.  Whenever the Borrowers desire that a Letter of
Credit be issued for its account or the account of any eligible LC Obligor, the
Borrower Representative shall give the Administrative Agent and the applicable
LC Issuer written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by the Administrative Agent)
which, if in the form of written notice, shall be substantially in the form of
Exhibit B-3 (each such request, a “LC Request”), or transmit by electronic
communication (if arrangements for doing so have been approved by the applicable
LC Issuer), prior to 11:00 A.M. (local time at the Notice Office) at least three
Business Days (or such shorter period as may be acceptable to the relevant LC
Issuer) prior to the proposed date of issuance (which shall be a Business Day),
which LC Request shall include such supporting documents that such LC Issuer
customarily requires in connection therewith (including, in the case of a Letter
of Credit for an account party other than a Borrower, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of
Credit).  In the event of any inconsistency between any of the terms or
provisions of any LC Document and the terms and provisions of this Agreement
respecting Letters of Credit, the terms and provisions of this Agreement shall
control.
 
(c)           Auto-Renewal Letters of Credit.  If an LC Obligor so requests in
any applicable LC Request, each LC Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions; provided, however, that any Letter
of Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if (i)
such LC Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof, or (ii)
it has received notice (which may be by telephone or in writing) on or before
the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower Representative that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.
 
 
10

--------------------------------------------------------------------------------


 
(d)    Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.
 
(e)           Notice of LC Issuance.  Each LC Issuer shall, on the date of each
LC Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower Representative written notice of such LC Issuance, accompanied by a
copy to the Administrative Agent of the Letter of Credit or Letters of Credit
issued by it.  Each LC Issuer shall provide to the Administrative Agent a
quarterly (or monthly if requested by any applicable Lender) summary describing
each Letter of Credit issued by such LC Issuer and then outstanding and an
identification for the relevant period of the daily aggregate LC Outstandings
represented by Letters of Credit issued by such LC Issuer.
 
(f)           Reimbursement Obligations.
 
(i)           The Borrowers hereby agree to reimburse (or cause any LC Obligor
for whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower Representative (or any such other LC Obligor for
whose account such Letter of Credit was issued) of such payment or disbursement
(which notice to the Borrower Representative (or such other LC Obligor) shall be
delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Dollars, with interest on the amount so paid or disbursed
by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time
at the payment office of the applicable LC Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving A Loans pursuant to Section
2.09(a)(i) that are Base Rate Loans or, if not reimbursed on the date of such
payment or disbursement, at the Default Rate, any such interest also to be
payable on demand.  If by 11:00 A.M. on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the Borrower Representative or the relevant LC Obligor has not made
such reimbursement out of its available cash on hand or, in the case of a
Borrower, a contemporaneous Borrowing of Revolving A Loans hereunder (if such
Borrowing is otherwise available to the Borrowers), (x) the Borrower
Representative will in each case be deemed to have given a Notice of Borrowing
for Revolving A Loans that are Base Rate Loans in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Lenders of such deemed Notice of Borrowing), (y) the
Lenders shall, unless they are legally prohibited from doing so, make the
Revolving A Loans contemplated by such deemed Notice of Borrowing (which
Revolving A Loans shall be considered made under Section 2.02(a)), and (z) the
proceeds of such Revolving A Loans shall be disbursed directly to the applicable
LC Issuer to the extent necessary to effect such reimbursement and repayment of
the Unpaid Drawing, with any excess proceeds to be made available to the
Borrowers in accordance with the applicable provisions of this Agreement.
 


 
11 

--------------------------------------------------------------------------------

 


(ii)           Obligations Absolute.  Each LC Obligor’s obligation under this
Section to reimburse each LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.
 
(g)           LC Participations.
 
(i)           Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving A Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving A Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c) or Section
2.11(e)), the obligations of any LC Obligor under any LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
 
(ii)           In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.
 
(iii)           If an LC Issuer makes any payment under any Letter of Credit and
the applicable LC Obligor shall not have reimbursed such amount in full to such
LC Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving A Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
A Facility Percentage of such unreimbursed amount for any wrongful payment made
by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.  If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 11:00 A.M. (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving A Facility Percentage of the amount of such payment on
such Business Day in same-day funds.  If and to the extent such LC Participant
shall not have
 


 
12 

--------------------------------------------------------------------------------

 


so made its Revolving A Facility Percentage of the amount of such payment
available to the Administrative Agent for the account of the relevant LC Issuer,
such LC Participant agrees to pay to the Administrative Agent for the account of
such LC Issuer, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such LC Issuer at the Federal Funds
Effective Rate.  The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving A
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving A Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving A Facility
Percentage of any such payment.
 
(iv)           Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart (iii)
above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Revolving A Facility Percentage thereof, in same-day funds, an amount equal to
such LC Participant’s Revolving A Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
 
(v)           The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(A)           any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
 
(B)           the existence of any claim, set-off defense or other right that
any LC Obligor may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;
 
(C)           any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(D)           the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
 
(E)           the occurrence of any Default or Event of Default.
 


 
13 

--------------------------------------------------------------------------------

 
 
 
(vi)    To the extent any LC Issuer is not indemnified by the Borrowers or any
LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving A Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.”
 
9.     Amendment to Section 2.06.  Section 2.06(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
     “(d)           Maximum Borrowings.  More than one Borrowing may be incurred
by the Borrowers on any day; provided, however, that (i) if there are two or
more Borrowings on a single day (other than with respect to a Term Borrowing
made on the Closing Date) by the Borrowers that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than eight Borrowings of Eurodollar Loans
outstanding hereunder.”
 
10.   Amendment to Section 2.07(b).  Section 2.07(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
      “(b)           Borrowings Pro Rata.  Except with respect to the making of
Swing Loans by the Swing Line Lender, all Loans hereunder shall be made as
follows:  (i) all Revolving A Loans made, and LC Participations acquired by each
Lender, shall be made or acquired, as the case may be, on a pro rata basis based
upon each Lender’s Revolving A Facility Percentage of the amount of any
Revolving A Borrowing or Letter of Credit in effect on the date the applicable
Revolving A Borrowing is to be made or the Letter of Credit is to be issued,
(ii) all Revolving B Loans shall be made on a pro rata basis based upon each
Lender’s Revolving B Facility Percentage of the amount of such Revolving B
Borrowing, and (iii) all Term Loans shall be made by the Lenders having Term
Commitments pro rata on the basis of their respective Term Commitments.”
 
11.   Amendment to Section 2.07(d)(i).  Section 2.07(d)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
      “(i)           Loans Generally.  No later than 2:00 P.M. (local time at
the Payment Office) on the date specified in each Notice of Borrowing, each
Lender will make available its amount, if any, of each Borrowing requested to be
made on such date to the Administrative Agent at the Payment Office in Dollars
and in immediately available funds and the Administrative Agent promptly will
make available to the Borrowers by depositing to the applicable account at the
Payment Office (or such other account as the Borrower Representative shall
specify) the aggregate of the amounts so made available in the type of funds
received.”
 
12.          Amendment to Section 2.08(b).  Section 2.08(b) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(b)           Loan Accounts of Administrative Agent and Swing Line Lender;
Lender Register.  Except with respect to Swing Loans, the Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan and
Borrowing made hereunder, the Type
 


 
14 

--------------------------------------------------------------------------------

 


thereof, the Interest Period and applicable interest rate, (ii) the amount and
other details with respect to each Letter of Credit issued hereunder, (iii) the
amount of any principal due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) the other details relating to the Loans, Letters of
Credit and other Obligations.  In addition, the Administrative Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders.  The Administrative Agent will make the Lender Register
available to any Lender or the Borrowers upon request.  The Swing Line Lender
shall maintain accounts in which it shall record the amount of each Swing Loan
made hereunder and the applicable interest rate.”
 
13.    Amendment to Section 2.11(b)(i).  Section 2.11(b)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(i)           The Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of each Lender based upon each such Lender’s Revolving A
Facility Percentage, as consideration for the Revolving A Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) 37.5 basis points times (ii) the
Unused Total Revolving A Commitment in effect on such day.  Accrued Commitment
Fees shall be due and payable in arrears on the last Business Day of each March,
June, September and December and on the Revolving Facility Termination Date.”
 
14.   Amendment to Section 2.11(c).  Section 2.11(c) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“(c)           LC Fees.
 
(i)           Standby Letters of Credit.  The Borrowers agree to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving A
Commitment based upon each such Lender’s Revolving A Facility Percentage, a fee
in respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiration date thereof (including any extensions of such expiration date
that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving A Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day.  The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.
 
(ii)           Commercial Letters of Credit.  The Borrowers agree to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving A Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit in an amount equal
to (A) the Applicable Margin for Revolving A Loans that are Eurodollar Loans in
effect on the date of issuance times (B) the Stated Amount of such Letter of
Credit.  The foregoing fees shall be payable on the date of issuance of such
Letter of Credit.”
 
15.    Amendment to Section 2.12.  Section 2.12 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“Section 2.12      Termination and Reduction of Revolving Commitments.
 


 
15 

--------------------------------------------------------------------------------

 


(a)           Mandatory Termination of Revolving Commitments.  All of the
Revolving Commitments shall terminate on the Revolving Facility Termination
Date.
 
(b)           Voluntary Termination of the Total Revolving A Commitment or Total
Revolving B Commitment.  Upon at least three Business Days’ prior irrevocable
written notice (or telephonic notice confirmed in writing) to the Administrative
Agent at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrowers shall have the right to
terminate in whole the Total Revolving A Commitment or the Total Revolving B
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings under the applicable facility are contemporaneously prepaid in
accordance with Section 2.13 and (ii) in the case of a termination of the Total
Revolving A Commitment, either there are no outstanding Letters of Credit or the
Borrowers shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to each LC Issuer and the Revolving Lenders).
 
(c)           Partial Reduction of Total Revolving A Commitment or Total
Revolving B Commitment.  Upon at least three Business Days’ prior irrevocable
written notice (or telephonic notice confirmed in writing) to the Administrative
Agent at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrowers shall have the right to
partially and permanently reduce the Unused Total Revolving A Commitment or the
Unused Total Revolving B Commitment; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving A
Facility Percentage or Revolving B Facility Percentage, as applicable) and
permanently reduce the Revolving A Commitment or Revolving B Commitment, as
applicable, of each Lender, (ii) in the case of a reduction of the Revolving A
Commitment, such reduction shall apply to proportionately and permanently reduce
the LC Commitment Amount, but only to the extent that the Unused Total Revolving
A Commitment would be reduced below any such limits, (iii) no such reduction
shall be permitted if the Borrowers would be required to make a mandatory
prepayment of Loans or cash collateralize Letters of Credit pursuant to Section
2.13, and (iv) any partial reduction shall be in the amount of at least
$5,000,000 (or, if greater, in integral multiples of $1,000,000) in the case of
the Revolving A Commitment and $1,000,000 in the case of the Revolving B
Commitment.
 
(d)           Mandatory Reduction of Total Revolving B Commitments.  The Total
Revolving B Commitment will be automatically and permanently reduced on the last
day of each fiscal quarter, beginning on June 30, 2008, by an amount equal to
$277,778 (or, with respect to the last fiscal quarter for which a reduction is
scheduled, $277,774).  Each Lender’s Revolving B Commitment will be reduced on a
pro rata basis equal to such Lender’s Revolving B Facility Percentage of the
amount of such reduction.  Concurrently with any reduction in the Revolving B
Commitment, the Borrowers shall make any mandatory prepayments of Loans required
by Section 2.13.”
 
16.           Amendment to Section 2.13(c)(ii).  Section 2.13(c)(ii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(ii)           Loans Exceed the Commitments.  If on any date (after giving
effect to any other payments on such date) (A) the Aggregate Credit Facility
Exposure exceeds the Total Credit Facility Amount, (B) the Revolving A Facility
Exposure of any Lender exceeds such Lender’s Revolving A Commitment or the
Revolving B Facility Exposure of any Lender exceeds such Lender’s Revolving B
Commitment, (C) the Aggregate Revolving Facility Exposure plus the principal
amount of Swing Loans exceeds the Total Revolving Commitment, or (D) the
aggregate
 


 
16 

--------------------------------------------------------------------------------

 


principal amount of Swing Loans outstanding exceeds the Swing Line Commitment,
then, in the case of each of the foregoing, the Borrowers shall, on such day,
prepay on such date the principal amount of Loans and, after Loans have been
paid in full, Unpaid Drawings, in an aggregate amount at least equal to such
excess.”
 
17.           Amendment to Section 2.14(b).  Section 2.14(b) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(b)           Application of Payments.  Except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, (i) all payments and
prepayments of Revolving Loans and Unpaid Drawings with respect to Letters of
Credit shall be applied by the Administrative Agent on a pro rata basis based
upon each Lender’s Revolving A Facility Percentage or Revolving B Facility
Percentage, as applicable, of the amount of such prepayment, (ii) all payments
and prepayments of Term Loans shall be applied by the Administrative Agent to
reduce the principal amount of the Term Loans made by each Lender with a Term
Commitment, pro rata on the basis of their respective Term Commitments, and
(iii) all payments or prepayments of Swing Loans shall be applied by the Swing
Line Lender to pay or prepay such Swing Loans.”
 
18.           Conditions Precedent.  The amendment set forth above shall become
effective upon the satisfaction of the following conditions precedent:
 
(a)           this Amendment has been executed by each Borrower, the
Administrative Agent and the Lenders, and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;
 
(b)           the Revolving A Notes and Revolving B Notes shall have been
executed by the Borrowers and shall have been delivered to the Administrative
Agent;
 
(c)           the Administrative Agent shall have received an opinion of counsel
from counsel to the Borrowers which shall be in form and substance satisfactory
to the Administrative Agent;
 
(d)           the Administrative Agent shall have received certified copies of
the resolutions of the Board of Directors of each Loan Party approving this
Amendment and the other Loan Documents to be executed in connection herewith;
 
(e)           the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party, certifying the names and
true signatures of the officers of such Loan Party authorized to sign this
Amendment or Subsidiary Guarantor Acknowledgment and Agreement, as applicable,
and the other Loan Documents to be executed in connection herewith;
 
(f)           The Administrative Agent shall have received:  (A) an original
certified copy of the Certificate or Articles of Incorporation or equivalent
formation document of each Loan Party and any and all amendments and
restatements thereof, certified as of a recent date by the relevant Secretary of
State or a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying that the Certificate or Articles of Incorporation or equivalent
formation document of such Loan Party have not been amended, restated or
otherwise modified since the Closing Date; (B) an original good standing
certificate from the Secretary of State of the state of incorporation, dated as
of a recent date, listing all charter documents affecting such Loan Party and
certifying as to the good standing of such Loan Party; and (C) certified copies
of the by-laws, partnership agreement or similar governing document of each Loan
Party or a certificate of the Secretary or
 


 
17 

--------------------------------------------------------------------------------

 


an Assistant Secretary of each Loan Party certifying that the by-laws,
partnership agreement or similar governing document of such Loan Party have not
been amended, restated or otherwise modified since the Closing Date;
 
(g)           the Borrowers have paid all reasonable out-of-pocket fees and
expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to such date in
connection with the preparation, negotiation, execution and delivery of this
Amendment;
 
(h)           all representations and warranties of the Loan Parties contained
in the Credit Agreement or in the other Loan Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made; and
 
(i)           each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto.
 
19.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that:  (a) such
Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officials executing this Amendment have been duly authorized
to execute and deliver the same and bind such Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by such Borrower and
the performance and observance by such Borrower of the provisions hereof do not
violate or conflict with the organizational documents of such Borrower or any
law applicable to such Borrower; (d) no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; and (e) this Amendment constitutes a valid and binding obligation of
such Borrower in every respect, enforceable in accordance with its terms.
 
20.           Credit Agreement Unaffected.  Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.
 
21.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
22.           Entire Agreement.  This Amendment is specifically limited to the
matters expressly set forth herein.  This Amendment and all other instruments,
agreements and documents executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.
 
23.           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  
 


 
18 

--------------------------------------------------------------------------------

 


(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS GOVERNS THIS AMENDMENT.  Any legal action or proceeding
with respect to this Amendment may be brought in any court located in Harris
County, Texas or in any court of the United States for the Southern District of
Texas, Houston Division, and, by execution and delivery of this Amendment, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Borrowers hereby further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Borrower Representative at its address for notices pursuant to Section 11.05 of
the Credit Agreement, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable
law.  Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrowers in any other
jurisdiction.
 
(b)           The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 21(a) above and hereby further irrevocably waive
and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
(c)           EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.
 
(Signature pages follow.)
 


 


 
19 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
ICO, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name: 
Bradley T. Leuschner
 
Title: 
Chief Financial Officer & Treasurer
         
BAYSHORE INDUSTRIAL, L.P.
     
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
 
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
ICO POLYMERS NORTH AMERICA, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Sr. Vice President, Chief Financial Officer &
   
Treasurer





 Amendment No. 4 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 



 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
     
By:
/s/ Brian Fox
 
Name:
Brian Fox
 
Title:
Assistant Vice President





  Amendment No. 4 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender
     
By:
/s/ Chad Johnson
 
Name:
Chad Johnson
 
Title:
Vice President





  Amendment No. 4 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, “Subsidiary Guarantor”) consents and agrees to and acknowledges
the terms of the foregoing Amendment No. 4 to Credit Agreement, dated as of May
2, 2008 (the “Amendment”).  Each Subsidiary Guarantor specifically acknowledges
the terms of and consents to the amendments set forth in the Amendment.  Each
Subsidiary Guarantor further agrees that its obligations pursuant to the
Subsidiary Guaranty shall remain in full force and effect and be unaffected
hereby.
 
Each Subsidiary Guarantor hereby waives and releases, to the fullest extent
permitted by applicable law, the Administrative Agent and each of the Lenders
and their respective directors, officers, employees, attorneys, affiliates, and
subsidiaries from any and all claims, offsets, defenses, and counterclaims of
which any of the Subsidiary Guarantors is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.
 
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(Signature page follows.)
 


 


 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Amendment.
 


 
 

--------------------------------------------------------------------------------

 


 
ICO GLOBAL SERVICES, INC.
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
         
ICO P&O, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Chief Financial Officer & Treasurer
         
ICO TECHNOLOGY, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
WEDCO TECHNOLOGY, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
President, Chief Financial Officer &
   
Treasurer
         
WORLDWIDE GP, L.L.C.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Manager, President & Treasurer
         
WORLDWIDE LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
     
By:
/s/ Donald E. Parsons
 
Name:
Donald E. Parsons
 
Title:
President


 
 

--------------------------------------------------------------------------------

 



 Subsidiary Guarantor Acknowledgment and Agreement
 
 

--------------------------------------------------------------------------------

 





     
ICO WORLDWIDE, L.P.
 
By:
Worldwide GP, L.L.C.
   
Its General Partner
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Manager, President & Treasurer
         
BAYSHORE INDUSTRIAL GP, L.L.C.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
BAYSHORE INDUSTRIAL LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
         
ICO POLYMERS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
BAYSHORE RE HOLDINGS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer



                                                                                                                                          
Subsidiary Guarantor Acknowledgment and Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
CHINA RE HOLDINGS, INC.
     
By:
/s/ Bradley T. Leuschner
 
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer





 Subsidiary Guarantor Acknowledgment and Agreement
 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
 
Schedule 1
 


 
Lenders and Commitments
 
Lender
Revolving A
Revolving A
Revolving B
Revolving B
Term
 
Commitment
Facility
Commitment
Facility
Commitment
   
Percentage as of
 
Percentage as of
     
the Amendment
 
the Amendment
     
No. 4 Effective
 
No. 4 Effective
     
Date
 
Date
 
KeyBank National
$15,000,000.00
50.00%
$2,500,000.00
50.00%
$7,083,333.50
Association
         
Wells Fargo Bank,
$15,000,000.00
50.00%
$2,500,000.00
50.00%
$7,083,333.50
National
         
Association
         
Total:
$30,000,000.00
100.00%
$5,000,000.00
100.00%
$14,166,667.00





 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




EXHIBIT A-1A
 
REVOLVING A FACILITY NOTE
 
$15,000,000.00
May 2, 2008
 
Houston, Texas

 
FOR VALUE RECEIVED, the undersigned ICO, INC., a Texas corporation (“ICO”),
BAYSHORE INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO
POLYMERS NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and
together with ICO and Bayshore, the “Borrowers” and individually, each a
“Borrower”), jointly and severally, hereby promise to pay to the order of
[_______________________] (the “Lender”) the principal sum of FIFTEEN MILLION
DOLLARS AND NO CENTS ($15,000,000.00) or, if less, the then unpaid principal
amount of all Revolving A Loans (such term and each other capitalized term used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the Borrowers pursuant to the
Credit Agreement, in Dollars and in immediately available funds, at the Payment
Office on the Revolving Facility Termination Date.
 
This Revolving A Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of October 27, 2006, as amended by Amendment No. 1 and
Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to Credit
Agreement, dated June 25, 2007, and Amendment No. 3 and Waiver to Credit
Agreement, dated October 1, 2007, as amended by amendment No. 4 to Credit
Agreement, dated as of the date hereof (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrowers, KEYBANK NATIONAL ASSOCIATION, a national banking
association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, and the other lending institutions from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as an LC Issuer, lead arranger,
bookrunner, and administrative agent (in such capacity as administrative agent,
the “Administrative Agent”), and is entitled to the benefits thereof and of the
other Loan Documents.  As provided in the Credit Agreement, this Revolving A
Facility Note is subject to mandatory repayment prior to the Revolving Facility
Termination Date, in whole or in part.
 
This Revolving A Facility Note wholly amends, restates and replaces the
Revolving Facility Note, dated October 27, 2006, among each of the Borrowers and
[____________].
 
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving A Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
 
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Revolving A Facility Note, except as expressly set forth in
the Credit Agreement or the other Loan Documents. No failure to exercise, or
delay in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.
 
This Revolving A Facility Note shall be construed in accordance with and be
governed by the laws of the State of Texas, without regard to principles of
conflict of law.
 


 
 

--------------------------------------------------------------------------------

 


THE UNDERSIGNED HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
A FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 

 
ICO, INC.
 
By:          
Name:                                                                 
Title:                                                                 
 
 
BAYSHORE INDUSTRIAL, L.P.
By:          _______________________
Its:          General Partner
By:          
Name:                                                                 
Title:                                                                 
 
 
ICO POLYMERS NORTH AMERICA, INC.
 
By:          
Name:                                                                 
Title:                                                                 
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT C




EXHIBIT A-1B
 
REVOLVING B FACILITY NOTE
 
$2,500,000.00
May 2, 2008
 
Houston, Texas

 
FOR VALUE RECEIVED, the undersigned ICO, INC., a Texas corporation (“ICO”),
BAYSHORE INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO
POLYMERS NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and
together with ICO and Bayshore, the “Borrowers” and individually, each a
“Borrower”), jointly and severally, hereby promise to pay to the order of
[_______________________] (the “Lender”) the principal sum of TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS AND NO CENTS ($2,500,000.00) or, if less, the then
unpaid principal amount of all Revolving B Loans (such term and each other
capitalized term used herein without definition shall have the meanings ascribed
thereto in the Credit Agreement referred to below) made by the Lender to the
Borrowers pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the Payment Office on the Revolving Facility Termination
Date.
 
This Revolving B Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of October 27, 2006, as amended by Amendment No. 1 and
Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to Credit
Agreement, dated June 25, 2007, and Amendment No. 3 and Waiver to Credit
Agreement, dated October 1, 2007, as amended by amendment No. 4 to Credit
Agreement, dated as of the date hereof (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrowers, KEYBANK NATIONAL ASSOCIATION, a national banking
association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, and the other lending institutions from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as an LC Issuer, lead arranger,
bookrunner, and administrative agent (in such capacity as administrative agent,
the “Administrative Agent”), and is entitled to the benefits thereof and of the
other Loan Documents.  As provided in the Credit Agreement, this Revolving B
Facility Note is subject to mandatory repayment prior to the Revolving Facility
Termination Date, in whole or in part.
 
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving B Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
 
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Revolving B Facility Note, except as expressly set forth in
the Credit Agreement or the other Loan Documents. No failure to exercise, or
delay in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.
 
This Revolving B Facility Note shall be construed in accordance with and be
governed by the laws of the State of Texas, without regard to principles of
conflict of law.
 


 
 
 

--------------------------------------------------------------------------------

 


THE UNDERSIGNED HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
B FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 

 
ICO, INC.
 
By:          
Name:                                                                 
Title:                                                                 
 
 
BAYSHORE INDUSTRIAL, L.P.
By:          _______________________
Its:          General Partner
By:          
Name:                                                                 
Title:                                                                 
 
 
ICO POLYMERS NORTH AMERICA, INC.
 
By:          
Name:                                                                 
Title:                                                                 
 



 

